Citation Nr: 0020592	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-01 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a back 
injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, in 
September 1997 which denied the claimed benefits.  


FINDINGS OF FACT

1.  Service connection for residuals of a back injury was 
denied by the Board in March 1994.  

2.  Evidence added to the record since March 1994 is either 
cumulative or redundant of the evidence that was previously 
considered by the Board and is not so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.  


CONCLUSION OF LAW

Evidence received since the final March 1994 Board decision, 
which denied the veteran's claim for service connection for 
residuals of a back injury, is not new and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156(a), 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records are apparently 
unavailable due to their being lost in the 1973 fire at the 
National Personnel Records Center.  The only available 
service records consist of copies of morning reports and sick 
reports that indicate that the veteran was hospitalized 
several days in July and August 1943.  Those records do not 
reflect a reason for the hospitalization, nor do they contain 
any clinical findings or diagnosis.  

Private medical records dated from January 1988 to June 1993 
show evaluation and treatment for low back pain and 
radiculopathy that began in approximately 1986.  Examiners 
noted that there was no history of trauma or significant 
medical history.  No examiner during that period related the 
veteran's back symptoms to an in-service back injury.  

The reports of VA compensation examinations in 1989 and 1991 
show a diagnosis of discogenic disease of the lumbar spine 
with radiculopathy.  The former examiner noted that the 
veteran injured his back in a motor vehicle accident in 1943 
and had recently noticed the onset of low back pain.  The 
latter examiner recorded the veteran's history of having 
injured his back in 1943 during service and having had 
trouble with his back on and off since that time.  Neither 
examiner, however, related the veteran's lumbar disk disease 
to service or to the reported in-service back injury.  

VA records dated in 1991 show consultations by Rehabilitation 
Medicine and Neurology.  No clinical findings were recorded.  
Lumbar spine x-rays reportedly showed osteophytes and a 
narrowed L5-S1 disc space.  

Statements by three fellow servicemen in March 1991 recalled 
the veteran being in a motor vehicle accident in July 1943 in 
which he broke his back and some ribs.  

In February 1992, the veteran testified at a personal hearing 
at which he described the circumstances of two back injuries 
in service and stated that his back began to bother him after 
service.  In 1953, he was hospitalized for injuries he 
sustained in another motor vehicle accident.  He stated that, 
although he primarily treated himself over the years, his 
back significantly deteriorated in 1985.  

A private physician wrote in March 1991 regarding his 
evaluation and treatment of the veteran's back condition 
since 1988.  A letter from another private physician in June 
1993 described the veteran's various medical conditions, 
including his lumbar disk disease.  Neither physician 
attributed the veteran's current back condition to the 
claimed in-service injuries or otherwise to service.  

By a decision in March 1994, the Board denied service 
connection for a low back disorder on the basis that there 
was no objective evidence of continuity of symptomatology 
linking the veteran's in-service back injuries to his current 
low back disorder.  

In March 1997, the veteran submitted duplicate copies of the 
three March 1991 lay statements.  

Examinations were conducted in June and July 1997 by VA 
general medical and neurological examiners.  The general 
medical examiner set forth the history of the veteran's in-
service back injuries and post-service complaints and 
treatment, as related to him by the veteran.  He described 
the veteran's current symptoms and pertinent clinical 
findings regarding his lumbosacral spine and diagnosed 
degenerative joint disease of the lumbosacral spine and 
history of chronic low back pain following low back injury 
during military service-chronic lumbosacral strain.  The 
neurological examiner noted the veteran's history of a 
fracture of his lower back in 1953 [sic] and his report of 
constant low back pain over the 12 years prior to the 
examination.  He described the current neurological clinical 
findings.  Neither examiner related the veteran's current 
back disorder to his claimed in-service injuries or otherwise 
to service, but, rather, merely related the history of the 
veteran's back injuries, as reported by the veteran.  

The veteran also submitted duplicate copies of some of the 
morning reports that were previously of record.  

Also submitted were copies of private medical records dated 
from January 1988 to March 1994, many of which are duplicates 
of reports that were considered by the Board in March 1994.  
Many of those records refer to evaluation and treatment for 
unrelated ailments.  Some of the reports that pertain to 
treatment for the veteran's low back complaints and that were 
not previously of record note the veteran's history of in-
service back injuries.  None of the examiners, however, 
attributed his current back symptoms to those injuries.  

Analysis 

A claim disallowed by the Board is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a three-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Satisfactory lay or other evidence 
that injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service, even though there is no 
official record of such incurrence or aggravation during 
active service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

The evidence that was of record at the time of the 1994 Board 
decision showed that the veteran was injured in a motor 
vehicle accident in service in 1943.  The evidence also 
showed that his back pain and radiculopathy for which he was 
treated beginning in the late 1980s began in approximately 
1986.  There was no medical evidence linking his back 
disorder at that time to injuries during service or otherwise 
to service.  

The evidence that has been added to the record since March 
1994 consists primarily of duplicate service records, 
duplicate medical records, and duplicate lay statements.  The 
medical records that refer to evaluation and treatment for 
unrelated ailments are not relevant to the veteran's claim 
concerning a low back disorder.  Nevertheless, additional 
treatment reports have been submitted that document treatment 
for low back pain and radiculopathy that began in the 1980s-
reports that were not of record or considered by the Board in 
1994.  Those records, however, show nothing more than 
evaluation and treatment at that time and do not provide any 
information regarding a nexus between the veteran's current 
low back disorder and the injuries in service that he has 
described.  It was medical evidence of a nexus between the 
veteran's current back disorder and service, including back 
injuries in service, that was missing in 1994.  The evidence 
that has been received since March 1994 adds no additional 
information in that regard.  

Accordingly, the Board finds that the evidence that has been 
added to the record since March 1994 is either cumulative or 
redundant of evidence that was previously of record.  It is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  

Therefore, the Board concludes that new and material evidence 
has not been presented concerning service connection for 
residuals of a low back injury.  The veteran's claim is not 
reopened.  


ORDER

In the absence of new and material evidence, the veteran's 
claim for service connection for residuals of a low back 
injury is not reopened.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

